DETAILED ACTION
This communication is responsive to the amendment filed 07/19/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed limitations of “a segment of the electrically conductive circuit  is divided into two or more separate electrically parallel non-series subcircuits” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Claims 1-9, 11-15 and 22-23 recite “two or more separate electrically parallel non-series subcircuits” however since the specification does not provide proper antecedent basis for the claimed subject matter.
Claim Rejections - 35 USC § 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-9, 11-15 and 22-23 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The feature of “two or more separate electrically parallel non-series subcircuits” is not clearly supported by specification.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9, 11-15 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claims 1-9, 11-15 and 22-23, the limitation of “two or more separate electrically parallel non-series subcircuits” is indefinite since it is not clear what it refers to.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 10-12, 16-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montour et al. (U. S. Pat. No. - 6,154,557).
	Regarding claim 1, Montour et al. disclose a diaphragm comprising: a membrane (28) having a surface; and an electrically conductive circuit (35, 65, 87) carried by the membrane, wherein a segment of the electrically conductive circuit (36-37, 66-67, 88-89) is divided into two or more separate electrically parallel (connected) subcircuits (Figs. 5, 8, 10)(col. 3, lines 16-33).
	Regarding claim 2, Montour et al. further disclose the diaphragm, wherein the two or more separate electrically parallel subcircuits of the segment extend for a length of the electrically conductive circuit (Figs. 5, 8, 10).
	Regarding claim 3, Montour et al. further disclose the diaphragm, wherein the two or more separate electrically parallel subcircuits have different widths (Fig. 10).
	Regarding claim 4, Montour et al. further disclose the diaphragm, wherein at least two separate electrically parallel subcircuits have different thicknesses (Figs. 5-12).
	Regarding claim 5, Montour et al. further disclose the diaphragm, wherein the two or more separate electrically parallel subcircuits are electrically in parallel (Figs. 5-12).
	Regarding claim 6, Montour et al. further disclose the diaphragm, wherein the two or more separate electrically parallel subcircuits are electrically equivalent to a parallel impedance circuit (Figs. 5-12).
	Regarding claim 7, Montour et al. further disclose the diaphragm, wherein the two or more separate electrically parallel subcircuits have different resistances (Figs. 5-12).
	Regarding claim 8, Montour et al. further disclose the diaphragm, wherein the different resistances of the two or more separate subcircuits is determined by at least one of different heights, different widths, different lengths, different shapes, and different specific resistivities (Figs. 5-12).
	Regarding claim 10, Montour et al. further disclose the diaphragm, wherein the electrically conductive circuit carried by the membrane includes at least one of the electrically conductive circuit disposed on one side of the membrane (Fig. 15), the electrically conductive circuit disposed on both sides of the membrane, and the electrically conductive circuit disposed within the membrane.
	Regarding claims 11 and 21, Montour et al. disclose a transducer (Figs. 5-12) comprising: a frame (20); a diaphragm (28) supported by the frame, the diaphragm having a membrane (28), the membrane carrying an electrically conductive circuit (35, 65, 87) with a segment of the electrically conductive circuit operably divided into two or more separate electrically parallel subcircuits (Figs. 5-12); and a magnetic element (31-33, 61-63, 82-85) disposed adjacent to the diaphragm (Figs. 5-12).
	Regarding claim 12, Montour et al. further disclose the transducer, wherein the two or more separate electrically parallel subcircuits of the segment extend for a length of the electrically conductive circuit (Figs. 5-12).
	Regarding claim 16, Montour et al. further disclose the transducer, wherein the magnetic element comprises multiple magnetic elements (31-33, 61-63, 82-85) of angularly magnetized magnets.
	Regarding claim 17, Montour et al. further disclose the transducer, wherein the magnetic element comprises multiple magnetic elements (27) disposed on both sides of the diaphragm (Fig. 15).
	Regarding claim 18, Montour et al. further disclose the transducer, wherein the magnetic element comprises multiple magnets configured in at least one of direct opposition, staggered opposition, and a combination of direct opposition and staggered opposition (Figs. 5-12).
	Regarding claim 19, Montour et al. further disclose the transducer, wherein the magnetic element comprises multiple magnets from at least one of vertical magnets, vertical magnets with back plates, horizontal magnets, block magnets, disc magnets, U-channel magnets, horseshoe magnets, serpentine magnets, and Halbach magnets (Figs. 5-12).
	Regarding claim 20, Montour et al. further disclose the transducer, wherein the magnetic element is at least one of a round magnet, a curved magnet, a straight magnet, a diagonally magnetized magnet, a Fluxor® magnet, a square magnet, and a bar magnet (Figs. 5-12).
Method claim 23 is similar to claims 1-8, 10-12 and 16-20 except for being couched in method terminology; such methods would be inherent when the structure is shown in the references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 9, 13-15 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Montour et al. (U. S. Pat. No. - 6,154,557) in view of Kasatkin et al. (U. S. Pat. No. - 4,001,522).
Regarding claims 9 and 13, Montour et al. may not specially teach a voltage across the electrically conductive circuit generates different electrical currents through the two or more separate subcircuits as claimed. Kasatkin et al. disclose a similar structured diaphragm (4), wherein a voltage across electrically conductive circuit generates different electrical currents through the two or more separate subcircuits (3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide two or more separate subcircuits of Kasatkin et al. for the diaphragm taught by Montour et al., in order to provide desirable bending force for the diaphragm, and enhance the acoustic output.
Regarding claim 14, based on the rejection above, Montour et al. further disclose the transducer, wherein varying flux strengths of the magnetic element (31-33, 61-63, 82-85) across the diaphragm (28) are correlated with the two or more separate subcircuits conducting the two or more different current levels thereby generating comparable Lorentz forces in the two or more separate subcircuits (Figs. 5-12).
Regarding claim 15, based on the rejection above, Montour et al. further disclose the transducer, wherein the comparable Lorentz forces (bending force/wave) generated in the two or more separate subcircuits exert a uniform force distribution across the diaphragm (Figs. 5-12).  
Regarding claim 22, Montour et al. may not specially teach an audio device as claimed. Since suitable utilizing a transducer for an audio device application is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to utilizing the transducer taught by Montour et al. for an audio device application, such as a TV, in order to utilize the diaphragm/transducer.
Response to Amendment
Applicant’s arguments dated 07/09/2022 have been fully considered, but they are not deemed to be persuasive.
	Regarding claim 1, with added limitation, the cited reference (US-5,003,609) does still clearly show a diaphragm comprising: a membrane (28) having a surface; and an electrically conductive circuit (35, 65, 87) carried by the membrane, wherein a segment of the electrically conductive circuit (36-37, 66-67, 88-89) is divided into two or more separate electrically parallel (connected) subcircuits (Figs. 5, 8, 10)(col. 3, lines 16-33).
	Furthermore, the newly added limitation of “electrically parallel non-series” is indefinite, which is not mentioned in specification. In [0047, 0049 and 0088], the “non-series” can not be found.
Conclusion
THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a supplied web-based collaboration tool. To schedule an interview, applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651